Citation Nr: 1419684	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as a nervous disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, from September 3, 1982, to September 17, 1982, from June 10, 1984, to June 24, 1984, from June 8, 1985, to June 22, 1985, from January 11, 1986, to January 12, 1986, on April 20, 1986, from July 12, 1986, to July 13, 1986, from April 4, 1987, to April 18, 1987, and from July 9, 1988, to July 24, 1988.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in October 2010.  The RO issued a Statement of the Case (SOC) in May 2012.  In June 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The RO in San Juan, the Commonwealth of Puerto Rico, currently has jurisdiction over the appeal.

In his June 2012 Substantive Appeal (on VA Form 9), the Veteran requested a local hearing before a Decision Review Officer (DRO).  In a September 2013 letter, he was notified that his hearing had been scheduled.  In a subsequent September 2013 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  

Following the most recent adjudication of his claims in the May 2012 SOC, the Veteran submitted a private medical opinion dated in September 2013.  In an October 2013 Report of Contact, the Veteran told the RO that he did not want the RO to review this evidence and only wanted the Board to review this evidence.  Thus, the Veteran waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied service connection for a nervous disorder on the basis that the disability was the result of the Veteran's own willful misconduct (i.e., drug dependence), and was thus not related to his active military service.  

2.  The Veteran was notified of the August 1977 rating decision in a letter dated in September 1977, and he did not appeal the decision or submit new and material evidence within one year of the notice of decision; thus, the rating decision became final.

3.  In subsequent unappealed rating decisions dated in January 1993, December 2000, February 2002, and September 2002, it was determined that the Veteran had not submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for a nervous disorder.

4.  Since the September 2002 rating decision, the Veteran submitted a positive nexus opinion dated in March 2010 from his private physician, linking his current generalized anxiety disorder to his active military service.

5.  Evidence providing a causal relationship between the Veteran's current generalized anxiety disorder diagnosis and his active military service since the September 2002 unappealed rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 1977 RO decision that denied service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  The January 1993, December 2000, February 2002, and September 2002 rating decisions that denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a nervous disorder are final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the September 2002 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder (previously claimed as a nervous disorder) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as a nervous disorder) is reopened.  To this extent only, the appeal is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, a CD-ROM containing the Veteran's disability benefits records from the Social Security Administration (SSA) is located in the claims file.  In light of the need for further development, as described below, these records should be printed out and associated with the claims file.

Second, the Veteran's service treatment records (STRs) document that he was hospitalized on an in-patient basis for his psychiatric disorder at the 97th General Hospital from February 13, 1975, to February 19, 1975, and from April 2, 1975, to April 11, 1975.  These records are not contained in his claims file, and attempts to obtain these records have not been made.  Therefore, upon remand, attempts must be made to obtain these pertinent medical records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Third, the Veteran had several periods of active duty with the Army National Guard from 1982 to 1988.  His STRs from these periods of active duty are not currently contained in his claims file.  The RO made two attempts to obtain these records, and, to date, only an examination and Report of Medical History dated in October 1987 were located.  However, a Formal Finding of Unavailability is not currently of record.  Therefore, the Board finds that upon remand, further attempts must be made to obtain these pertinent STRs.  If the STRs cannot be located, then the AOJ must issue a Formal Finding regarding the Unavailability of the Veteran's STRs.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.  

Fourth, a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of the acquired psychiatric disorder currently on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current diagnosis of generalized anxiety disorder from a September 2013 private medical opinion.  The Veteran's STRs for his first period of active duty document two in-service psychiatric hospitalizations, as well as a recommendation for the Veteran to be administratively discharged from the military due to his personality disorder.  Additionally, the Veteran's private physician submitted a medical opinion in September 2013, linking the Veteran's current generalized anxiety disorder to his active military service.  The physician did not review the Veteran's claims file in forming his medical opinion, and thus the opinion was based solely on the Veteran's reported medical history.  To date, while the Veteran was afforded a VA psychiatric examination in July 1977, he has not been afforded a VA medical opinion for this claim.  Based on the aforementioned evidence, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of his currently diagnosed acquired psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, as the Veteran is not currently service-connected for any disabilities, the development requested in this remand on the service connection claim must be completed prior to the adjudication of the Veteran's TDIU claim.  This is because adjudication of the service connection claim likely will affect adjudication of the TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).





Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Print the SSA records contained on the CD-ROM that is located in the claims file.  These records should then be associated with the Veteran's claims file.

2.  Assist the Veteran in obtaining the following private medical records:
	a) all available hospitalization records at Hato Rey Psychiatric Hospital since 1976;
	b) complete treatment records from Dr. Jose Rios Cervantes; and
	c) the other treating providers which the Veteran identified on an unsigned VA 21-4142(JF) submitted in September 2002.

3.  Obtain all of the Veteran's in-service psychiatric hospitalization records from the 97th General Hospital dated from February 13, 1975, to February 19, 1975, and from April 2, 1975, to April 11, 1975, and his Army National Guard STRs from his periods of active duty from 1982 to 1988.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2013).

4.  After completing the above actions, schedule the Veteran for a VA psychiatric examination by a qualified examiner to determine the etiology of his currently diagnosed acquired psychiatric disorder(s).  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that the file was available for review.  The examiner is requested to address the following questions:

	a) identify all acquired psychiatric disorders manifested by the Veteran; and

	b) for each diagnosed acquired psychiatric disorder, provide opinion as to whether it at least as likely as not that such disorder had its onset in or is otherwise related to his active military service, or was aggravated during a period of active military service?  

In forming his or her opinion, the examiner is asked to address the documented in-service psychiatric hospitalizations and treatment during the Veteran's first period of active duty.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder and comment, if necessary, if there is any medical reason to accept or reject the assertions of an in-service onset of a chronic acquired psychiatric disorder.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


